IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2597 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 197 DB 2016
                                :
           v.                   :             Attorney Registration No. 80082
                                :
DOUGLAS ANDREW GRANNAN,         :             (Philadelphia)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 9th day of July, 2019, upon consideration of the Report and

Recommendations of the Disciplinary Board, Respondent’s Petition for Review and

Request for Oral Argument, and the Office of Disciplinary Counsel’s response, the petition

for review and request for oral argument are denied. See Pa.R.D.E. 208(e)(4) (providing

for oral argument in disciplinary matters in limited circumstances). Respondent Douglas

Andrew Grannan is suspended from the Bar of this Commonwealth for a period of one

year and one day. He shall comply with all the provisions of Pa.R.D.E. 217 and pay costs

to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).